Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on March 16, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18-19, 21-23 (re-numbered as 1-16) are allowed.

Claims 2, 5, 8, 11, 14, 17, and 20 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James M. Syta (Reg. # 50,949) on March 25, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1. (Currently amended) A computer-implemented method of encrypting data, the method comprising
ordering, by one or more processors, (i) first data in original records in a first database table by a foreign key included in the first database table and (ii) second data in a second database table by a primary key included in the second database table, the first and second database tables being included in a relational database management system;
adding, by the one or more processors, fake records to the first database table, the fake records including fake values of the foreign key; 
encrypting, by the one or more processors and using an encryption function, values of the foreign key in the original records included in the first database table;
encrypting, by the one or more processors and using the encryption function, the fake values of the foreign key in the fake records
determining, by the one or more processors, that the encryption function is homomorphic to sorting operators;
determining, by the one or more processors, that a decryption function that decrypts the encrypted values of the foreign key in the original records included in the first database table and the encrypted fake values of the foreign key in the fake records is homomorphic to sorting operators;
in response to the encryption and decryption functions being determined to be homomorphic, selecting, by the one or more processors, a merge join operation that operates on the first and second database tables and that includes the decryption function in a joining condition; 
using the selected merge join operation, optimizing, by the one or more processors, an execution of a query that accesses one or more data items in the first database table, wherein the ; and
modifying, by the one or more processors, data items in the first database table by noising the data items, wherein the encrypting the values of the foreign key in the original records and the encrypting the fake values of the foreign key include applying a homomorphic function to the noised data items, and wherein the noising includes the adding the fake records to the first database table.

2. (Canceled)    

3. (Currently amended) The method of claim 1, 

4. (Currently amended) The method of claim 1, further comprising
determining, by the one or more processors, that a third database table and a fourth database table are related in a one-to-one correspondence, the third and fourth database tables being included in a second relational database management system;
in response to the third and fourth database tables being determined to be related in the one-to-one correspondence, noising, by the one or more processors, data items in the third database table by adding, by the one or more processors, respective extensions to values of a second foreign key in the third database table, each extension including one or more bytes of data provided by a pseudo-random number generator or a hardware random number generator;
subsequent to the 
determining, by the one or more processors, that the second encryption function is homomorphic to sorting operators;
determining, by the one or more processors, that a second decryption function that decrypts the encrypted values of the second foreign key in the third database table is homomorphic to sorting operators;
in response to the second encryption and second decryption functions being determined to be homomorphic, selecting, by the one or more processors, a second merge join operation that operates on the third and fourth database tables and that includes the second decryption function in a second joining condition; and
executing, by the one or more processors, a second query that accesses one or more data items in the third database table, wherein the 

5. (Canceled) 

6. (Currently amended) The method of claim 1, further comprising
determining, by the one or more processors, a data type of the values of the foreign key in the original records included in the first database table; and
determining, by the one or more processors, that the data type is a small data type that indicates that each of the values of the keys in the original records is less than eight bytes in length, wherein the 

7. (Currently amended) The method of claim 1, further comprising 

8. (Canceled)

9. (Currently amended) The method of claim 1, further comprising
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement the , and the modifying the data items in the first database table by noising the data items.


10. (Currently amended) A computer program product for encrypting data, the computer program product comprising:
a computer readable storage medium having computer readable program code stored on the computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code being executed by a central processing unit (CPU) of a computer system to cause the computer system to perform a method comprising
the computer system ordering (i) first data in original records in a first database table by a foreign key included in the first database table and (ii) second data in a second database table by a primary key included in the second database table, the first and second database tables being included in a relational database management system;
the computer system adding fake records to the first database table, the fake records including fake values of the foreign key; 
using an encryption function, the computer system encrypting values of the foreign key in the original records included in the first database table;
using the encryption function, the computer system encrypting the fake values of the foreign key in the fake records
the computer system determining that the encryption function is homomorphic to sorting operators;
the computer system determining that a decryption function that decrypts the encrypted values of the foreign key in the original records included in the first database table and the encrypted fake values of the foreign key in the fake records is homomorphic to sorting operators;
in response to the encryption and decryption functions being determined to be homomorphic, the computer system selecting a merge join operation that operates on the first and second database tables and that includes the decryption function in a joining condition; 
using the selected merge join operation, the computer system optimizing an execution of a query that accesses one or more data items in the first database table, wherein the ; and
the computer system modifying data items in the first database table by noising the data items, wherein the encrypting the values of the foreign key in the original records and the encrypting the fake values of the foreign key include applying a homomorphic function to the noised data items, and wherein the noising includes the adding the fake records to the first database table.

11. (Canceled)  

12. (Currently amended) The computer program product of claim 10, 

13. (Currently amended) The computer program product of claim 10, wherein the method further comprises
the computer system determining that a third database table and a fourth database table are related in a one-to-one correspondence, the third and fourth database tables being included in a second relational database management system;
in response to the third and fourth database tables being determined to be related in the one-to-one correspondence, the computer system noising data items in the third database table by the computer system adding respective extensions to values of a second foreign key in the third database table, each extension including one or more bytes of data provided by a pseudo-random number generator or a hardware random number generator;
subsequent to the 
the computer system determining that the second encryption function is homomorphic to sorting operators;
the computer system determining that a second decryption function that decrypts the encrypted values of the second foreign key in the third database table is homomorphic to sorting operators;
in response to the second encryption and second decryption functions being determined to be homomorphic, the computer system selecting a second merge join operation that operates on the third and fourth database tables and that includes the second decryption function in a second joining condition; and
the computer system executing a second query that accesses one or more data items in the third database table, wherein the 

14. (Canceled)

15. (Currently amended) The computer program product of claim 10, further comprising 


16. (Currently amended) A computer system comprising:
a central processing unit (CPU); 
a memory coupled to the CPU; and
a computer readable storage medium coupled to the CPU, the computer readable storage medium containing instructions that are executed by the CPU via the memory to implement a method of encrypting data, the method comprising
the computer system ordering (i) first data in original records in a first database table by a foreign key included in the first database table and (ii) second data in a second database table by a primary key included in the second database table, the first and second database tables being included in a relational database management system;
the computer system adding fake records to the first database table, the fake records including fake values of the foreign key;
using an encryption function, the computer system encrypting values of the foreign key in the original records included in the first database table;
using the encryption function, the computer system encrypting the fake values of the foreign key in the fake records
the computer system determining that the encryption function is homomorphic to sorting operators;
the computer system determining that a decryption function that decrypts the encrypted values of the foreign key in the original records included in the first database table and the encrypted fake values of the foreign key in the fake records is homomorphic to sorting operators;
in response to the encryption and decryption functions being determined to be homomorphic, the computer system selecting a merge join operation that operates on the first and second database tables and that includes the decryption function in a joining condition; 
using the selected merge join operation, the computer system optimizing an execution of a query that accesses one or more data items in the first database table, wherein the 
the computer system modifying data items in the first database table by noising the data items, wherein the encrypting the values of the foreign key in the original records and the encrypting the fake values of the foreign key include applying a homomorphic function to the noised data items, and wherein the noising includes the adding the fake records to the first database table.

17. (Canceled) 

18. (Currently amended) The computer system of claim 16, 

19. (Currently amended) The computer system of claim 16, wherein the method further comprises
the computer system determining that a third database table and a fourth database table are related in a one-to-one correspondence, the third and fourth database tables being included in a second relational database management system;
in response to the third and fourth database tables being determined to be related in the one-to-one correspondence, the computer system noising data items in the third database table by the computer system adding respective extensions to values of a second foreign key in the third database table, each extension including one or more bytes of data provided by a pseudo-random number generator or a hardware random number generator;
subsequent to the 
the computer system determining that the second encryption function is homomorphic to sorting operators;
the computer system determining that a second decryption function that decrypts the encrypted values of the second foreign key in the third database table is homomorphic to sorting operators;
in response to the second encryption and second decryption functions being determined to be homomorphic, the computer system selecting a second merge join operation that operates on the third and fourth database tables and that includes the second decryption function in a second joining condition; and
the computer system executing a second query that accesses one or more data items in the third database table, wherein the 

20. (Canceled)

21. (Currently amended) The method of claim 1, further comprising
ordering, by the one or more processors, (i) third data in original records in a third database table by a second primary key included in the third database table and (ii) fourth data in a fourth database table by a second foreign key included in the fourth database table, the third and fourth database tables being included in the relational database management system;
adding, by the one or more processors, second fake records to the third database table, the second fake records including second fake values of the second primary key; 
encrypting, by the one or more processors and using a second encryption function, values of the second primary key in the original records included in the third database table;
encrypting, by the one or more processors and using the second encryption function, the second fake values of the second primary key in the second fake records
determining, by the one or more processors, that the second encryption function is homomorphic to sorting operators;
determining, by the one or more processors, that a second decryption function that decrypts the encrypted values of the second primary key in the original records included in the third database table and the encrypted second fake values of the second primary key in the second fake records is homomorphic to sorting operators;
in response to the second encryption and second decryption functions being determined to be homomorphic, selecting, by the one or more processors, a second merge join operation that operates on the third and fourth database tables and that includes the second decryption function in a second joining condition; and
using the selected second merge join operation, optimizing, by the one or more processors, an execution of a second query that accesses one or more data items in the third database table, wherein the 

22. (Currently amended) The computer program product of claim 10, wherein the method further comprises
the computer system ordering (i) third data in original records in a third database table by a second primary key included in the third database table and (ii) fourth data in a fourth database table by a second foreign key included in the fourth database table, the third and fourth database tables being included in the relational database management system;
the computer system adding second fake records to the third database table, the second fake records including second fake values of the second primary key; 
using a second encryption function, the computer system encrypting values of the second primary key in the original records included in the third database table;
using the second encryption function, the computer system encrypting the second fake values of the second primary key in the second fake records
the computer system determining that the second encryption function is homomorphic to sorting operators;
the computer system determining that a second decryption function that decrypts the encrypted values of the second primary key in the original records included in the third database table and the encrypted second fake values of the second primary key in the second fake records is homomorphic to sorting operators;
in response to the second encryption and second decryption functions being determined to be homomorphic, the computer system selecting a second merge join operation that operates on the third and fourth database tables and that includes the second decryption function in a second joining condition; and
using the selected second merge join operation, the computer system optimizing an execution of a second query that accesses one or more data items in the third database table, wherein the 

23. (Currently amended) The computer system of claim 16, wherein the method further comprises
the computer system ordering (i) third data in original records in a third database table by a second primary key included in the third database table and (ii) fourth data in a fourth database table by a second foreign key included in the fourth database table, the third and fourth database tables being included in the relational database management system;
the computer system adding second fake records to the third database table, the second fake records including second fake values of the second primary key; 
using a second encryption function, the computer system encrypting values of the second primary key in the original records included in the third database table;
using the second encryption function, the computer system encrypting the second fake values of the second primary key in the second fake records
the computer system determining that the second encryption function is homomorphic to sorting operators;
the computer system determining that a second decryption function that decrypts the encrypted values of the second primary key in the original records included in the third database table and the encrypted second fake values of the second primary key in the second fake records is homomorphic to sorting operators;
in response to the second encryption and second decryption functions being determined to be homomorphic, the computer system selecting a second merge join operation that operates on the third and fourth database tables and that includes the second decryption function in a second joining condition; and
using the selected second merge join operation, the computer system optimizing an execution of a second query that accesses one or more data items in the third database table, wherein the .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 10, and 16. Particularly the prior art of record fails to teach ordering, by one or more processors, (i) first data in original records in a first database table by a foreign key included in the first database table and (ii) second data in a second database table by a primary key included in the second database table, the first and second database tables being included in a relational database management system; adding, by the one or more processors, fake records to the first database table, the fake records including fake values of the foreign key; encrypting, by the one or more processors and using an encryption function, values of the foreign key in the original records included in the first database table; using the selected merge join operation, optimizing, by the one or more processors, an execution of a query that accesses one or more data items in the first database table, wherein the step of optimizing the execution of the query includes determining that the fake values of the foreign key in the fake records are fake, and in response to the determining that the fake values of the foreign key in the fake records are fake, skipping over the fake records in an access of the one or more data items in the first database table; and modifying, by the one or more processors, data items in the first database table by noising the data items, wherein the encrypting the values of the foreign key in the original records and the encrypting the fake values of the foreign key include applying a homomorphic function to the noised data items, and wherein the noising includes the adding the fake records to the first database table.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-4, 6-7, 9, 12-13, 15, 18-19, 21-23 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169